SULLIVAN, Judge
(concurring in the result):
This is a guilty-plea case. Appellant admitted that he had an intent to kill Terry Plybon. However, he also said, “I didn’t have the intent but I did endanger him at that time.” Whatever he meant by that statement was undermined by his subsequent statements rejecting his version of the events for what the witnesses said, namely, “that [he] squeezed the trigger three times in an attempt to shoot him.” Appellant adopted the witnesses’ version because he was “satisfied that [his] memory of the incident of that day [was] not what [he] thought it was____”
I vote to affirm this case on the basis of this Court’s decision in United States v. Harrison, 26 MJ 474 (1988).